                Case 2:20-po-00602-DB Document 4 Filed 01/07/21 Page 1 of 1


1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,            )   2:20-po-00602-DB
                                          )
12                     Plaintiff,         )   ORDER TO DISMISS AND VACATE INITIAL
                                          )   APPEARANCE
13         v.                             )
                                          )
14   THOMAS J. HASCH,                     )   DATE: January 12, 2021
                                          )   TIME: 9:00 a.m.
15                     Defendant.         )   JUDGE: Honorable Deborah Barnes
                                          )
16                                        )
                                          )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:20-po-00602-DB with

20   prejudice is GRANTED.

21         It is further ordered that the initial appearance scheduled on

22   January 12, 2021, is vacated.

23         IT IS SO ORDERED.

24

25   Dated:     January 7, 2021

26
27

28

29
     ORDER TO DISMISS AND
30   VACATE INITIAL APPEARANCE                  1                U.S. v. THOMAS J. HASCH
